Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office action in response to communications received August 29, 2022. Claim 1 has been amended. Therefore, claims 1-2 and 4 are pending and addressed below.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 103 rejections set forth in the previous office action dated May 27, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, there is no mentioning or teaching in specification wherein the second dataset includes more data records than the first dataset. Appropriate clarification and correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1 is directed to utilizing datasets to support research study. The claim(s) recite(s) “represent within a multidimensional model data records of a first dataset, wherein the data records of the first dataset are authorized for the research study by associated entities and contain a plurality of direct identifiers and quasi-identifiers of the associated entities, wherein each dimension of the multidimensional model corresponds to a quasi-identifier field of the first dataset, and wherein each data record of the first dataset is represented in the multidimensional model using the quasi-identifiers of the data record; identify one or more regions of interestingness, each region of interestingness comprising a cluster of data records in the multidimensional model for supporting the research study, wherein one or more clusters of data records of the first dataset; represent within the multidimensional model data records from a second dataset, wherein the data records from the second dataset are relevant for supporting objectives of the research study, correspond to entities other than those associated with the first dataset, and are used after de-identification according to a de-identification technique, wherein the data records from the second data set that are relevant for supporting objectives of the research comprise data records from the second data set that fit within a region of interestingness, and wherein the second dataset includes more data records than the first dataset; de-identify the data records of the second dataset that fit within  the one or more regions of interestingness according to the  de-identification technique; and generate a new dataset by combining the data records of the first dataset with the de- identified data records of the second dataset that fit within the one or more regions of interestingness.”
The limitations of “represent within a multidimensional model data records of a first dataset, wherein the data records of the first dataset are authorized for the research study by associated entities and contain a plurality of direct identifiers and quasi-identifiers of the associated entities, wherein each dimension of the multidimensional model corresponds to a quasi-identifier field of the first dataset, and wherein each data record of the first dataset is represented in the multidimensional model using the quasi-identifiers of the data record; identify one or more regions of interestingness, each region of interestingness comprising a cluster of data records in the multidimensional model for supporting the research study, wherein one or more clusters of data records of the first dataset; represent within the multidimensional model data records from a second dataset, wherein the data records from the second dataset are relevant for supporting objectives of the research study, correspond to entities other than those associated with the first dataset, and are used after de-identification according to a de-identification technique, wherein the data records from the second data set that are relevant for supporting objectives of the research comprise data records from the second data set that fit within a region of interestingness, and wherein the second dataset includes more data records than the first dataset; de-identify the data records of the second dataset that fit within  the one or more regions of interestingness according to the  de-identification technique; and generate a new dataset by combining the data records of the first dataset with the de- identified data records of the second dataset that fit within the one or more regions of interestingness,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of a Mental Process concepts performed in the human mind (including an observation, evaluation, judgment, opinion). That is, other than reciting in the preamble “a data processing system comprising at least one processor and at least one memory,” nothing in the claim element precludes the step from practically being performed in the mind. For example, “identifying” in the context of this claim encompasses the user manually identifying data records from the first and second datasets. Similarly, the de-identify the data records of the second dataset within selected regions of interestingness according to the specified de-identification requirements, covers being performed in the mind, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers being performed in the mind, but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite no additional elements to perform all of the “represent within a multidimensional model data records of a first dataset, wherein the data records of the first dataset are authorized for the research study by associated entities and contain a plurality of direct identifiers and quasi-identifiers of the associated entities, wherein each dimension of the multidimensional model corresponds to a quasi-identifier field of the first dataset, and wherein each data record of the first dataset is represented in the multidimensional model using the quasi-identifiers of the data record; identify one or more regions of interestingness, each region of interestingness comprising a cluster of data records in the multidimensional model for supporting the research study, wherein one or more clusters of data records of the first dataset; represent within the multidimensional model data records from a second dataset, wherein the data records from the second dataset are relevant for supporting objectives of the research study, correspond to entities other than those associated with the first dataset, and are used after de-identification according to a de-identification technique, wherein the data records from the second data set that are relevant for supporting objectives of the research comprise data records from the second data set that fit within a region of interestingness, and wherein the second dataset includes more data records than the first dataset; de-identify the data records of the second dataset that fit within  the one or more regions of interestingness according to the  de-identification technique; and generate a new dataset by combining the data records of the first dataset with the de- identified data records of the second dataset that fit within the one or more regions of interestingness” steps. The “data processing system comprising at least one processor and at least one memory” in the preamble is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., data processing system comprising a processor, memory). Looking to the specification, these components are described at a high level of generality (¶ 19; Client 107 includes a network interface 109 and a processor 145. In various embodiments of the present invention, client 107 may include a laptop computer, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, a thin client, or any programmable electronic device capable of executing computer readable program instructions. Client 107 may include internal and external hardware components, as depicted and described in further detail with respect to FIG. 4. A user, such as a data owner, may use client 107 to access and manage databases, such as database 110, 115, and 130, as well as create augmented datasets in accordance with embodiments of the present invention). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations (i.e., transferring funds) to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 2 and 4 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Mental Process,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-2 and 4 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments filed August 29, 2022 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) Accordingly, the claims satisfy one or more of the above factors (e.g., improve the computer and/or another technology), and are considered to integrate any alleged judicial exception into a practical application, thereby complying with 35 U.S.C. §101.
(2) The Barrett, Avinash, and Jafer publications, do not, alone or in combination, disclose, teach, or suggest the claimed features of “identify one or more regions of interestingness, each region of interestingness comprising a cluster of data records in the multidimensional model for supporting the research study, wherein one or more clusters of data records of the first dataset are identified based on combinations of values of the quasi-identifiers of the data records acting as constraints for the data records.” The Barrett publication is relied upon as allegedly disclosing the feature of “identifying one or more regions of interestingness.” In particular, the Office Action cites to paragraph 0076 of Barrett, which discloses a crawler that can detect objects in a data store that correspond to one or more “genes of interest.” However, the claimed embodiments clearly recite that a region of interestingness comprises a cluster of data records that is identified when the records are represented in a multidimensional model. Thus, the Barrett publication merely discusses a crawler that identifies gene variants of interest in a database, and accordingly the Barrett publication fails to disclose, teach, or suggest identifying regions of interestingness that comprises clusters of data records that emerge when the data records are represented according to a multidimensional model.

In response to argument (1), Examiner respectfully disagrees. Arguments merely rehash issues addressed in the Non-Final Rejection mailed May 27, 2022, and incorporated herein.
Examiner further disagrees that “representing data records of a first dataset and restricted data records of a second dataset within a multidimensional model, identifying regions of interestingness based on the values of quasi-identifiers of the records causing the data records’ representations to form clusters in the multi-dimensional model, and selectively using the restricted records of the second dataset to augment the first dataset based on their fitting within the regions of interestingness and after de- identification clearly do not fall into any of the above subject matter groupings of abstract ideas (mathematical concepts, methods of organizing human activity, and mental processes). Examiner maintains that the at least above cited limitations fall into the grouping o cited Mental Process concepts which are performed in the human mind to include an observation, evaluation, judgment and/or an opinion, wherein the claim is based on utilizing datasets for supporting a research study (i.e. observation, evaluation, judgment and/or an opinion). The claims are absent of any additional elements that reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; an additional element that effects a transformation or reduction of a particular article to a different state or thing; and an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Thus, the rejection of the previous Office Action is maintained.
In response to argument (2), Examiner respectfully agrees and has removed rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent No.: US 10565399 B2 to Huang; Disclosed herein are system, method, and computer program product embodiments for data anonymization in an in-memory database. An embodiment operates by receiving an indication to perform data anonymization based on one or more quasi attributes of a data set. The data set is sorted based on the one or more quasi attributes. The sorted data set is grouped into a first plurality of groups. A particular group that does not include enough records to satisfy an anonymization threshold is identified from amongst the first plurality of groups. The particular group is combined with another group of the first plurality of groups.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626 


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626